                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO



ROBERT BRYAN COY,


                        Plaintiff,                Case No. 1:18-cv-00524-EJL

           v.

UNITED STATES OF AMERICA                          MEMORANDUM DECISION AND
DEPARTMENT OF VETERANS                            ORDER
AFFAIRS, METLIFE HOME LOANS, A
DIVISION OF METLIFE BANK, N.A.,
AMERIGROUP MORTGAGE CORP., A
DIVISION OF MORTGAGE INVESTORS
CORP., and FREEDOM MORTGAGE
CORP.,
                   Defendants.




                                     INTRODUCTION

        Before the Court is a Motion to Dismiss filed by the Defendant United States of

 America, Department of Veterans’ Affairs. (Dkt. 6.) No response has been filed and the

 time for doing so has passed. The matter is ripe for the Court’s consideration. Having fully


 ORDER - 1
reviewed the record herein, the Court finds that the facts and legal arguments are

adequately presented in the briefs and record. In the interest of avoiding further delay, and

because the Court conclusively finds that the decisional process would not be significantly

aided by oral argument, the Motion is decided on the record. For the reasons stated herein,

the Court grants the Motion.

                 FACTUAL AND PROCEDURAL BACKGROUND

       On November 21, 2018, Plaintiff Robert Coy filed the Complaint in this matter

raising claims for declaratory relief, wrongful foreclosure, quiet title, accounting, and

refund fees & costs. (Dkt. 1.) The claims relate to the Department of Veterans Affairs’

(“VA”) non-judicial foreclosure and state eviction proceedings regarding certain real

property located at 9941 West Granger Avenue, Boise, Idaho 83704 (“Granger Property”).

The other Defendants named in this case are the mortgage companies who loaned funds or

refinanced the loan relating to the Granger Property. The VA prevailed in the state court

case to remove Mr. Coy from the property. (Dkt. 9, Ex. A.)

       In this case, Mr. Coy alleges he has superior priority title to the Granger Property

based on a January 23, 1889 Land Patent issued by President William McKinley to Lizzie

J. Fitzpatrick. (Dkt. 1, Ex. 1.) Mr. Coy claims his title interest as a successor to Ms.

Fitzpatrick is superior to any other claim and that the VA and remaining lender Defendants

infringed upon his property rights, breached the contractual and fiduciary duties they owed

to Plaintiff, and wrongfully foreclosed on the property. (Dkt. 1.) Mr. Coy further claims the



ORDER - 2
VA’s state court ejectment action “ignored” the Land Patent and that the VA has taken no

action to extinguish his “top priority and pre-emptive title interest in the Property created

by said Land Patent” nor could the VA do so because it lacks standing and privity. (Dkt. 1.)

The VA’s eviction proceedings, Mr. Coy argues, violated his constitutional rights and the

covenant of good faith and fair dealing. Further, Mr. Coy alleges the other named

Defendants are lending institutions who defrauded him and breached the covenant of good

faith and fair dealing by failing to disclose/obscured facts relating to his superior title

resulting in the wrongful foreclosure.

       On February 15, 2019, the VA filed this Motion to Dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(5) and (6). (Dkt. 6.) Plaintiff did not file a response to the Motion

and the time for doing so has passed. (Dkt. 7, 8.) The Court finds as follows.

                                  STANDARDS OF LAW

       Under Federal Rule of Civil Procedure 12(b)(5), a defendant may move for

dismissal due to insufficient service of process. Fed. R. Civ. P. 12(b)(5). Once a defendant

challenges service of process, the plaintiff has the initial burden of establishing the validity

of service of process under Rule 4. See, e.g., Brockmeyer v. May, 383 F.3d 798, 801 (9th

Cir. 2004). If plaintiff makes such a showing, defendant must present evidence to establish

the absence of valid service. See Ritchie Bros. Auctioneers (America) Inc. v. Suid, Case No.

C17-1481-MAT, 2018 WL 72166, at *10 (W.D. Wash. Feb. 6, 2018). The plaintiff must

then present countering evidence to show proper service or create an issue of fact



ORDER - 3
necessitating an evidentiary hearing. Id. “When considering a motion to dismiss a

complaint for untimely service, courts must determine whether good cause for the delay

has been shown on a case by case basis.” In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001)

(citation omitted).

       A motion to dismiss made pursuant to Federal Rule of Civil Procedure 12(b)(6),

tests the sufficiency of a party’s claim for relief. When considering such a motion, the

Court’s inquiry is whether the allegations in a pleading are sufficient under applicable

pleading standards. Federal Rule of Civil Procedure 8(a) sets forth minimum pleading

rules, requiring only a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2).

       A motion to dismiss will only be granted if the complaint fails to allege “enough

facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged. The plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted). Although “we

must take all of the factual allegations in the complaint as true, we are not bound to accept

as true a legal conclusion couched as a factual allegation.” Id. at 1949-50; see also

Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).



ORDER - 4
Therefore, “conclusory allegations of law and unwarranted inferences are insufficient to

defeat a motion to dismiss for failure to state a claim.” Caviness v. Horizon Comm.

Learning Cent., Inc., 590 F.3d 806, 811-12 (9th Cir. 2010) (citation omitted).

                                       DISCUSSION

1.     Motion to Dismiss the Claims Against the Department of Veterans Affairs

       The VA seeks dismissal of Mr. Coy’s claims against it based on insufficient service

of process and because the claims have been fully litigated and finally resolved by the state

court and, therefore, are barred by res judicata. The VA asserts the claims are also

precluded by sovereign immunity and as a matter of law. (Dkt. 6.) Because res judicata

fully resolves the Motion, the Court need only address that argument.

       Res judicata, or claim preclusion, prohibits lawsuits on “any claims that were

raised” or could have been raised in a prior action. Stewart v. U.S. Bancorp, 297 F.3d 953,

956 (9th Cir. 2002). In other words, the “doctrine of res judicata bars a party from bringing

a claim if a court of competent jurisdiction has rendered a final judgment on the merits of

the claim in a previous action involving the same parties or their privies.” Siegel v. Federal

Home Loan Mortg. Corp., 143 F.3d 525, 528 (9th Cir. 1998). Res judicata applies when

there is: “(1) an identity of claims; (2) a final judgment on the merits; and (3) identity or

privity between parties.” United States v. Liquidators of European Fed. Credit Bank, 630

F.3d 1139, 1150 (9th Cir. 2011); see also Farmers Nat'l Bank v. Shirley, 878 P.2d 762, 767

(Idaho 1994). The purpose of the doctrine is to “relieve parties of the cost and vexation of



ORDER - 5
multiple lawsuits, conserve judicial resources, and, by preventing inconsistent decisions,

encourage reliance on adjudication.” Marin v. Hew, Health Care Financing Agency, 769

F.2d 590, 594 (9th Cir. 1985) (quoting Allen v. McCurry, 449 U.S. 90, 94 (1980)).

       The second and third steps for res judicata are met here. The prior state court action

was a final judgment on the merits of the claims and was between the same parties to the

Motion to Dismiss in this case - the VA and Mr. Coy. (Dkt. 9, Ex. A.) Thus, only the first

step, whether there is an identity of the claims between the two cases, is in question.

       “Identity of claims exists when two suits arise from ‘the same transactional nucleus

of facts.’ Newly articulated claims based on the same nucleus of facts may still be subject

to a res judicata finding if the claims could have been brought in the earlier action.” Tahoe–

Sierra Pres. Council v. Tahoe Reg’l Planning Agency, 322 F.3d 1064, 1078 (9th Cir. 2003)

(citation omitted) (some internal quotation marks omitted). This case and the prior state

court action both arise from “the same transactional nucleus of facts.”

       The state case involved the VA’s complaint against Mr. Coy for restitution of real

property relating to the non-judicial foreclosure and eviction of Mr. Coy from the Granger

Property. (Dkt. 9, Ex. A.) Mr. Coy raised several affirmative defenses and a counterclaim

asserting he had “superior title under a Land Patent” issued on January 23, 1899 by

President William McKinley. (Dkt. 9, Ex. A.)1 The VA prevailed and obtained judgment



1
  The Court notes that Mr. Coy’s central claim to superior title based on the 1899 Land Patent has
been rejected by other courts. See Barbieri v. Aurora Loan Services, No. C 10-4044 RS, 2011 WL

ORDER - 6
and order of eviction.

       In this case, the parties’ positions have reversed, but the claims arise out of the same

transactional nucleus of facts – the dispute over the foreclosure, eviction, and title to the

Granger Property. In fact, Mr. Coy’s counterclaim in the state court action raised the same

allegation regarding the 1899 Land Patent. There is, therefore, an identity of claims

because Mr. Coy raised his claims and/or could have brought his current claims in the prior

state court action.

       Because there is an identity of claims, privity of the parties, and a final adjudication

on the merits, the Court finds Mr. Coy’s claims against the VA in this action are barred by

res judicata. The Motion to Dismiss is granted.

       Additionally, Plaintiff has not responded to the Motion to Dismiss as required under

the Local Civil Rules. See Dist. Local Civ. R. 7.1(c)(1) (A party responding to a motion

“must serve and file a response brief, not to exceed twenty (20) pages, within twenty-one

(21) days after service upon the party of the memorandum of points and authorities of the

moving party.”). Such a failure to respond “may be deemed a waiver by the moving party

of the…motion” and “may be deemed to constitute a consent to…the granting of said

motion or other application.” See Dist. Local Civ. R. 7.1(e). Pro se litigants are held to

same procedural rules as counseled litigants. King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.



13277763, at *2 (N.D. Cal. July 1, 2011); Flores v. Wells Fargo Bank, N.A., No. 12-c-1191, 2013
WL 1192767 (E.D. Wis. March 22, 2013).

ORDER - 7
1987). As such, Plaintiff’s failure to respond to the Motion to Dismiss is deemed to

constitute his consent to the granting of the motion and/or his waiver to the same. For all of

these reasons, the Court grants the VA’s Motion to Dismiss. The claims against the VA are

dismissed.

       Because this matter involves multiple claims against multiple parties, and because

the circumstances of this case constitute “no just reason for delay” within the meaning of

Fed. R. Civ. P. 54(b), the Court will enter final judgment as to all claims against the VA.

2.     Remaining Defendants

       Three other Defendants are named in this action but none have appeared. (Dkt. 1.)

On December 7, 2018, the Court entered a Litigation Order directing Plaintiff to serve the

same on all parties who had not entered an appearance. (Dkt. 2.) Plaintiff was further

directed to file a status report regarding service of the summons and complaint within thirty

days of the filing of the Complaint or, alternatively, to file proofs of service. (Dkt. 2.) The

Complaint was filed on November 21, 2018 and the Summons were issued on January 7,

2019. (Dkt. 3, 4.) Plaintiff has not filed either a status report or proof of service as he was

directed to do. In addition, no party has filed a litigation or discovery plan. (Dkt. 2.)

       Aside from the Motion to Dismiss addressed above, the only other filing in this

matter by a party was made on February 5, 2019 when Plaintiff filed a Notice of Lis

Pendens and Notice of Recording of Lis Pendens. (Dkt. 5.) Attached to that filing is a

certificate of service stating the Notice was mailed on February 6, 2019 to Benjamin J.



ORDER - 8
Mann, Richard A. Cummings, Metlife Home Loans, Amerigroup Mortgage Corp., and

Freedom Mortgage Corp. (Dkt. 5.) Again, however, Plaintiff has not served the Defendants

with the Complaint or Summons.

       Federal Rule of Civil Procedure 4(m) provides that, unless the time for service is

extended by the Court for good cause, where “a defendant is not served within 90 days

after the complaint is filed, the court – on motion or on its own after notice to the plaintiff –

must dismiss the action without prejudice against that defendant or order that service be

made within a specified time.”

       No extension of the time for service has been granted and more than 90 days have

passed since the Complaint was filed. The Court’s Litigation Order has already directed

Plaintiff to serve the Defendants but no service has been made. (Dkt. 2.) Accordingly, the

Court hereby notifies Plaintiff that this action will be dismissed without prejudice pursuant

Rule 4(m) on May 30, 2019 for Lack of Service/Prosecution unless Plaintiff shows good

cause prior to that date as to why the case should not be dismissed.



                                           ORDER


       NOW THEREFORE IT IS HEREBY ORDERED that the Motion to Dismiss (Dkt.

6) is GRANTED. This action is DISMISSED WITH PREJUDICE as to the claims made

against the United States Department of Veterans Affairs. The Court will enter a separate

Judgment as to those claims.


ORDER - 9
      IT IS FURTHER ORDERED that Plaintiff is HEREBY NOTIFIED that this

action will be Dismissed Without Prejudice as to the remaining Defendants on May 30,

2019 for Lack of Service/Prosecution unless Plaintiff shows good cause prior to that date

as to why the claims against the remaining Defendants should not be dismissed.



                                               DATED: May 16, 2019


                                               _________________________
                                               Honorable Edward J. Lodge
                                               U.S. District Judge




ORDER - 10
